Exhibit 10.31

 

 

 

 

LICENSE AGREEMENT

 

 

 

By And Between

 

 

 

ERI Energy Recovery Ireland Ltd.

 

And

 

Schlumberger Technology Corporation

 

 

 

 

 

 

 

October 14, 2015

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
 

--------------------------------------------------------------------------------

 

 

LIST OF SCHEDULES

 

 

 

Schedule 1:

License Carve-Out

 

Schedule 2:

SLB Project Carve-Outs

 

Schedule 3:

Minimum Adoption Curves

 

Schedule 4:

Additional Deliverables

 

Schedule 5:

Commercialization of VorTeq Licensed Technology

 

Schedule 6:

Exclusivity Fee and Royalties

 

Schedule 7:

Non-Disclosure Agreement

 

Schedule 8:

Intellectual Property Register

 

Schedule 9:

Key Performance Indicators (KPIs)

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-ii- 

--------------------------------------------------------------------------------

 

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (this “Agreement”) is made and entered into as of October
14, 2015 (“Effective Date”), by and between ERI Energy Recovery Ireland Ltd., a
Republic of Ireland Corporation having a place of business at Block B, The
Crescent Building, Northwood, Santry, Dublin 9, Ireland (“Energy Recovery”), and
Schlumberger Technology Corporation, a corporation organized under the laws of
the State of Texas (“SLB”) (Energy Recovery and SLB are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”).

 

WITNESSETH:

 

WHEREAS, Energy Recovery has various intellectual property rights in the VorTeq
Licensed Technology; and

 

WHEREAS, SLB desires to license from Energy Recovery the VorTeq Licensed
Technology for its internal use and business use, and Energy Recovery desires to
allow and license to SLB the VorTeq Licensed Technology for such use, upon the
terms and subject to the conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

AGREEMENT

 

1.

Defined Terms.

 

Each term set forth below shall have the meaning given to it below when used in
this Agreement with initial capital letters:

 

“Active Fleet” shall have the meaning given to it in Schedule 3 of this
Agreement.

 

“Energy Recovery” shall have the meaning given to it in the introductory
paragraph of this Agreement.

 

“Energy Recovery Affiliates” shall mean any and all legal entities which are
controlled by Energy Recovery, or which control Energy Recovery, or which are
under common control with Energy Recovery. For purposes of the preceding
sentence, “control” of an entity means the ownership of more than 50% of the
voting interests of such entity.

 

“Energy Recovery Indemnitees” shall mean Energy Recovery and each of its
affiliates, directors, officers, employees and agents.

 

“Energy Recovery Infringement Allegation” shall mean any allegation, other than
an SLB Infringement Allegation, that any process used to manufacture the Missile
or any use of the Missile or Cartridge(s) by SLB, along with improvements
thereto and derivatives thereof, infringe any Intellectual Property Right of any
third party in the [*].

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
 

--------------------------------------------------------------------------------

 

 

“Field” shall have the meaning given to it in Section 3.1.1 of this Agreement.

 

“Forecast” shall mean each written or electronic forecast that sets forth the
adoption rate of the VorTeq Licensed Technology by SLB into the PD [*],
respectively.

 

“Gen 1” shall mean Energy Recovery’s first generation Hydraulic Fracturing
system for use in [*] applications as described in Schedule 5.

 

“Gen 2” shall mean Energy Recovery’s second generation Hydraulic Fracturing
system for applications beyond [*] as described in Schedule 5.

 

“Hydraulic Fracturing” or “fracing” shall mean the well-stimulation technique in
which rock is fractured by a pressurized liquid through the injection of a fluid
(primarily water, containing sand and other proppants suspended with the aid of
gelling agents) into a wellbore to create cracks in the deep-rock formations
thus permitting the flow of natural gas, petroleum, and brine.

 

“Intellectual Property Right” shall mean any patentable or unpatentable
invention, copyright, database right, trademark, trade secret or other
intellectual property right (or any registration of copyright, trademark,
application for patent or patent that may issue thereunder).

 

“Invoice” shall mean any invoice delivered by Energy Recovery to SLB in
accordance with this Agreement.

 

“Licensed Know-how” means any and all technical information, trade secrets,
formulas, prototypes, specifications, directions, instructions, test protocols,
procedures and results, studies, analyses, raw material sources, data,
manufacturing data, formulation or production technology, conceptions, ideas,
innovations, discoveries, inventions, processes, methods, materials, machines,
devices, formulae, equipment, enhancements, modifications, technological
developments, techniques, systems, tools, designs, drawings, plans, software,
documentation, data, programs and other knowledge, information, skills and
materials owned or controlled by Energy Recovery with respect to the Licensed
Patents or related to the manufacture and use of the VorTeq Missile or use of
the VorTeq Cartridges or VorTeq Licensed Technology, and any modifications,
variations, derivative works and improvements of or relating to any of the
foregoing.

 

“Licensed Patents” means the patents and patent applications assigned to or
owned by Energy Recovery related to the VorTeq Licensed Technology, including,
but not limited to, those patents and patent applications listed in Schedule 8
together with all patents that issue therefrom and all continuations,
divisionals, extensions, substitutions, reissues, re-examinations and renewals,
of any of the foregoing.

 

“License Term” shall have the meaning given to it in Section 4.1 of this
Agreement.

 

“Minimum Adoption Curve(s)” shall have the meaning given to it in Schedule 3 of
this Agreement.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-2-

--------------------------------------------------------------------------------

 

 

“Missile” or “VorTeq Missile” means the manifold which is comprised of a
low-pressure side and a high-pressure side, through which the fracturing fluid
enters at low pressure and exits at high pressure into the wellbore to fracture
the rock.

 

[*].

 

“Order Acknowledgment” shall mean any written or electronic notice delivered by
Energy Recovery to SLB in accordance with this Agreement to the effect that
Energy Recovery has received and accepted a Purchase Order.

 

“PD” or “PD pumping model” shall mean SLB’s positive displacement pumping model
that constitutes the current version of the pumping model (as of the Effective
Date).

 

“Purchase Order” shall mean any purchase order for VorTeq Cartridges delivered
by SLB to Energy Recovery in accordance with this Agreement.

 

“Services” shall mean the technical and other support services with respect to
the VorTeq Licensed Technology set forth on Schedule 4.

 

“SLB” shall have the meaning given to it in the introductory paragraph of this
Agreement.

 

“SLB Affiliates” shall mean any and all legal entities which are controlled by
SLB, or which control SLB, or which are under common control with SLB. For
purposes of the preceding sentence, “control” of an entity means the ownership
of more than 50% of the voting interests of such entity.

 

“SLB Indemnitees” shall mean SLB and each of its affiliates, directors,
officers, employees and agents.

 

“SLB Infringement Allegation” shall mean any allegation that any process
developed by SLB or at the sole direction of SLB used to manufacture or use the
Missile or cartridge, improvements thereto and derivatives thereof, infringe any
Intellectual Property Right of any third party.

 

 “VorTeq Cartridge(s)” means the tungsten carbide components consisting of a
rotor, sleeve, two end-covers (also known as an isobaric pressure exchanger),
and an isobaric pressure exchanger with a motor in Gen 2 (if necessary) through
which the high-pressure fracturing fluid is pumped to the wellbore.

 

“VorTeq Hydraulic Fracturing System” shall mean the VorTeq Cartridges together
with the VorTeq Missile and controls, monitoring system and associated
components necessary to integrate the VorTeq Hydraulic Fracturing System into
SLB’s fracturing operations.

 

“VorTeq Licensed Technology” shall mean the VorTeq Hydraulic Fracturing System,
which includes the VorTeq Cartridge, VorTeq Missile, Licensed Know-how, and
Licensed Patents.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-3-

--------------------------------------------------------------------------------

 

 

2.

Articles, Sections and Attachments.

 

Except as otherwise provided in this Agreement, any reference in this Agreement
to any Article, Section, Exhibit, Schedule or other attachment is a reference to
the specified article, section, exhibit, schedule or attachment of or to this
Agreement.

 

3.

License Grant.

 

 

3.1.

Subject to the restrictions in this Section 3 and the License Carve-out in
Schedule 1, and only for the express permitted purposes set forth in this
Section 3, Energy Recovery grants to SLB:

 

 

3.1.1.

an exclusive, worldwide, non-transferable, royalty-bearing license during the
License Term to use the VorTeq Licensed Technology solely for Hydraulic
Fracturing onshore applications (the “Field”); and

 

 

3.1.2.

a non-exclusive, worldwide, non-transferable, royalty-bearing license during the
License Term to manufacture, or have manufactured, the Missile solely for use in
the Field.

 

 

3.2.

License restrictions:

 

 

3.2.1.

SLB shall neither transfer nor assign title or interest to the VorTeq Licensed
Technology to a third party (except as permitted under Section 15.7), by law or
otherwise.

 

 

3.2.2.

SLB shall not sublicense the VorTeq Licensed Technology (other than to SLB
Affiliates, upon prior written notice to Energy Recovery) without the prior
consent of Energy Recovery, and which consent shall not unreasonably be
withheld.

 

 

3.2.3.

SLB shall not reverse engineer, disassemble, or otherwise attempt to derive the
techniques, processes, know-how or other information from the VorTeq Licensed
Technology.

 

 

3.2.4.

With the exception of the mutually agreed project carve outs in Schedule 2, SLB
shall not develop, license, or acquire any device for use in the Field that
allows for the bypassing of one fluid (namely a hostile fluid) from the positive
displacement or centrifugal pump by the use of isobaric pressure exchangers
whereby one fluid (namely clean fluid) transfers its energy to a second
(hostile) fluid.

 

 

3.2.5.

SLB shall not manufacture or have manufactured any VorTeq Cartridges.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-4-

--------------------------------------------------------------------------------

 

 

 

3.3.

The exclusivity provided by Energy Recovery to SLB under the license grant in
Section 3 shall terminate if:

 

 

3.3.1.

In the case of the [*], the exclusivity shall terminate if (a) the Minimum
Adoption Curve set forth in Schedule 3 for the [*] is not met (b) SLB expressly
abandons the [*] at any time, or (c) SLB has not made good faith efforts toward
development of the [*] in accordance with the mutually agreed “Development Plan”
that shall be reviewed as part of the Business Review Meetings described in
Section 7.1. The Development Plan shall include, at a minimum, details of the
development schedules, testing and resources. In no case will commercialization
under the Development Plan occur later than August 1, 2020 unless otherwise
mutually agreed by the Parties.

 

 

3.3.2.

In the case of the PD pump, the exclusivity shall terminate if by August 1, 2020
or by August 1, 2025, SLB’s Active Fleet is not comprised 100% of the PD pumping
model and/or [*] (as provided in Schedule 3) and Energy Recovery has satisfied
the agreed upon technical success criteria for both the Gen 1 Hydraulic
Fracturing System and the Gen 2 Hydraulic Fracturing System. In the event that
the Minimum Adoption Curves have been adjusted in accordance with Schedule 3,
the 2020 and 2025 dates of this Section 3.3.2 will be adjusted accordingly.

 

 

3.3.3.

In the event that exclusivity for either the [*] or PD pumping models is
terminated other than for SLB’s abandonment of the [*] in the case of the [*],
Energy Recovery agrees to continue to provide the VorTeq License Technology at a
royalty rate no higher than the royalty rate provided in this License Agreement
and no higher than that offered to other Energy Recovery customers. It is
understood by the Parties that the existing agreement with Liberty Oil Field
Services is excluded from this Section 3.3.3. However, extensions to the
existing agreement with Liberty Oil Field Services shall be included in this
Section 3.3.3.

 

 

3.4.

Title and Risk of Loss.

 

 

3.4.1.

Energy Recovery shall retain title and all rights to the VorTeq Cartridge(s).

 

 

3.4.2.

Risk of any loss or damage to the VorTeq Cartridge will become the
responsibility of SLB upon shipment thereof and shall not revert back to the
Energy Recovery until the VorTeq Cartridges have been received by Energy
recovery or otherwise repossessed.

 

 

3.4.3.

SLB grants Energy Recovery and its employees, agents and contractors the right
to reasonably access all of its plants as necessary for the purposes of (A)
installing, constructing, operating, owning, repairing, removing and replacing
the VorTeq Cartridges and/or performing ancillary services thereto.; (B)
enforcing Energy Recovery’s rights as to this Agreement and the VorTeq
Cartridge; or (C) taking any other action reasonably necessary in connection
with installing, operating, owning, repairing, removing and replacing the VorTeq
Cartridges. This access right shall continue until such time as Energy Recovery
is able to remove the VorTeq Hydraulic Fracturing System upon the expiration or
termination of this Agreement.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-5-

--------------------------------------------------------------------------------

 

 

 

3.4.4.

SLB hereby grants a security interest to Energy Recovery to the VorTeq
Cartridges together with all parts, accessories, repairs, improvements, and
accessions thereto. Energy Recovery may prepare and file a UCC-1 financing
statement and sign the same on SLB’s behalf if necessary to provide public
notice of Energy Recovery’s security interest in the VorTeq Cartridges.

 

 

3.5.

Additional Deliverables. As part of the royalties payable under this Agreement,
Energy Recovery shall provide the additional deliverables set forth in Schedule
4.

 

 

3.6.

Commercialization. As part of the license granted by Energy Recovery to SLB
herein, SLB shall commercialize the VorTeq Licensed Technology as set forth in
Schedule 5.

 

 

3.7.

Trademarks. Except as otherwise provided in this Agreement, or as may be
mutually agreed upon by the Parties, nothing in this Agreement shall be
construed to grant to either Party any right in the other Party’s trademark,
tradename or tradedress.

 

 

3.8.

Reservation of Rights. Except for the rights and licenses expressly granted by
Energy Recovery under this Section 3 and Section 9, this Agreement does not
grant to SLB or any other person or entity any right, title or interest in or to
any of the VorTeq Licensed Technology, by implication, estoppel, or otherwise.
All rights, titles and interests not specifically and expressly granted by
Energy Recovery hereunder are hereby reserved. Further, except to the extent of
the exclusivity rights expressly granted to SLB herein, Energy Recovery reserves
the right to make, use and sell the VorTeq Licensed Technology in any and all
respects, including, without limitation, (a) for and to Liberty Oil Field
Services in accordance with Schedule 1 in the Field, (b) outside the Field, and
(c) otherwise for internal research and development purposes (both within and
outside the Field). For clarity, the internal research and development
undertaken by Energy Recovery “within” the Field pursuant to section (c) above
shall not be done in collaboration with another oilfield service provider or O&G
company.

 

4.

License Term and Termination.

 

 

4.1.

The term of the license shall be fifteen (15) years commencing on the Effective
Date (the “License Term”).

 

 

4.2.

Neither Party may unilaterally terminate the Agreement for convenience.

 

 

4.3.

Either Party may terminate this Agreement upon the delivery to the other Party
(the “Breaching Party”) of notice to such effect if (i) the Breaching Party has
breached any of its material obligations under this Agreement and (ii) the
breach has not been cured within sixty (60) calendar days after the receipt by
the Breaching Party of notice to such effect.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-6-

--------------------------------------------------------------------------------

 

 

 

4.4.

Upon expiration or termination of this Agreement, all rights granted by Energy
Recovery to SLB herein shall immediately terminate and revert to Energy
Recovery. However, and except in the case of SLB’s material breach, Energy
Recovery and SLB will negotiate a separate supply agreement in good faith
providing for the right to use the VorTeq Licensed Technology. Additionally,
Energy Recovery shall provide a limited non-exclusive license to SLB and
otherwise consistent with the terms of this Agreement to enable SLB to fulfill
contractual commitments that extend beyond the expiration or termination of the
Agreement for a period not to exceed twelve (12) months from the expiration or
termination of this Agreement.

 

5.

Fees and Royalties.

 

 

5.1.

Exclusivity Fee. In consideration for the grant of exclusivity pursuant to
Section 3 during the License Term, SLB shall pay to Energy Recovery a one-time,
non-refundable fee consistent with the milestones set forth in Schedule 6
Section 1.

 

 

5.2.

Milestone Payment Fees. SLB shall pay Energy Recovery milestone payment fees as
set forth in Schedule 6, Section 2.

 

 

5.3.

Royalties.

 

 

5.3.1.

Advance Royalty. SLB shall pay Energy Recovery an advance royalty for 2016. The
advance royalty is calculated based on SLB’s original full year forecast of
Active Fleet count set forth in Schedule 3 and payable based upon the
achievement of milestones set forth in Schedule 6. The advance royalty shall be
applied as an advance credit against recurring royalty obligations over the
License Term.

 

 

5.3.2.

Recurring Royalty. SLB shall pay Energy Recovery a monthly recurring royalty
during the License Term as set forth in Schedule 6, net thirty (30) days from
date of receipt by SLB of the Invoice.

 

 

5.3.3.

The recurring royalties will be trued-up on a quarterly basis to reflect the
Active Fleet count by SLB. Recurring royalties will be adjusted annually for
inflation based upon a mutually agreed upon price index. The mutually agreed
upon price index is the Producer Price Index (PPI), excluding food and energy.

 

6.

Services and Use.

 

Energy Recovery shall perform for SLB the Services, as set forth in Schedule 4,
during the License Term with respect to VorTeq Cartridges.

 

7.

Relationship Management.

 

 

7.1.

Business Review Meetings. Consistent with a mutually agreed meeting schedule,
the Parties shall meet to review and discuss strategic planning, Adoption
Curves, performance goals, technology reviews and any other matter relating to
the business relationship of the Parties. In addition, the Parties shall review
the Development Plan to ensure good faith progress towards development of [*].

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-7-

--------------------------------------------------------------------------------

 

 

 

7.2.

Business Ethics. The Parties shall conduct their respective business affairs
under this Agreement in accordance with the principles set forth in each Party’s
code of ethics, code of conduct, or similar policies, including without
limitation those relating to discrimination against employees, bribery of
domestic and foreign public officials, protection of international human rights
and environmental responsibility.

 

8.

Confidentiality.

 

The Parties shall abide by the terms and conditions of the Non-Disclosure
Agreement executed on January 13, 2015 (“NDA”), and attached hereto as Schedule
7, which terms and conditions are incorporated herein by this reference. It is
understood that the terms and conditions of the NDA as they pertain specifically
to confidentiality obligations of shall be incorporated into this License
Agreement and shall continue in force until expiration or termination of this
License Agreement. It is further understood that the limitations on commercial
use of the confidential information (but not disclosure) contained in the NDA
are no longer applicable for purposes of this License Agreement.

 

9.

Intellectual Property.

 

 

9.1.

Each Party shall own its respective pre-existing and background Intellectual
Property Rights. The Energy Recovery Licensed Patents are set forth in Schedule
8. Energy Recovery retains exclusive ownership rights to existing and future
technology developed by Energy Recovery, including, without limitation, all
VorTeq Licensed Technology (except to the extent of any joint development of
Intellectual Property Rights as set forth in Section 9.3). For the avoidance of
doubt, SLB acknowledges and agrees that Energy Recovery owns all right, title
and interest in and to all VorTeq Licensed Technology, and SLB claims no right
and shall not assert or claim any right, of ownership in or to any of same and
shall not challenge Energy Recovery’s exclusive ownership of same. With
particular respect to unregistered Licensed Know-how, SLB further acknowledges
and agrees that such Licensed Know-how is confidential and proprietary
information of Energy Recovery, and, accordingly, SLB shall not disclose such
Licensed Know-how to any person or entity without Energy Recovery’s prior
written consent.

 

 

9.2.

For any intellectual property independently developed or created by SLB related
to the VorTeq Licensed Technology or its components during the License Term, SLB
shall grant back to Energy Recovery an irrevocable royalty-free, non-exclusive,
worldwide license on said intellectual property but only to the extent such
rights are necessary for the sale, manufacturing or use of the VorTeq Licensed
Technology. After termination or expiration of the License Agreement, except in
the case of ERI’s material breach, SLB shall license to Energy Recovery any
intellectual property independently developed or created by SLB during the
License Term that is related to the VorTeq Licensed Technology and its
components, but only to the extent such rights are necessary for the sale,
manufacturing or use of the VorTeq Licensed Technology, on a perpetual,
non-exclusive, worldwide, royalty bearing basis. A reasonable royalty rate shall
be negotiated in good faith.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-8-

--------------------------------------------------------------------------------

 

 

 

9.3.

For all Intellectual Property Rights jointly developed by the Parties, the
Parties shall be considered joint owners, with all rights attendant to
ownership.

 

10.

Intellectual Property Infringement.

 

 

10.1.

By Energy Recovery.

 

 

10.1.1.

Energy Recovery shall indemnify and defend the SLB Indemnitees and SLB's
customers against, and hold the SLB Indemnitees and SLB's customers harmless
from, any and all claims, actions, proceedings, liabilities, obligations,
losses, damages, costs or expenses (including reasonable attorneys' fees)
incurred by the SLB Indemnitees or SLB's customers to the extent resulting from,
or arising out of or in connection with, any Energy Recovery Infringement
Allegation.

 

 

10.1.2.

If the Licensed VorTeq technology is, or in Energy Recovery’ opinion is likely
to become, the subject of any Energy Recovery Infringement Allegation, then
Energy Recovery, in its sole and exclusive discretion, shall promptly either (i)
obtain for SLB the right to continue to manufacture the VorTeq Missile, use the
VorTeq Hydraulic Fracturing System and obtain for SLB's customers the right to
continue to use the VorTeq Hydraulic Fracturing System , (ii) modify the VorTeq
Hydraulic Fracturing System design to make it non-infringing if the modified
Product otherwise complies with this Agreement, or (iii) replace the VorTeq
Hydraulic Fracturing System with one or more non-infringing substitutes if those
substitutes otherwise comply with this Agreement.

 

 

10.1.3.

If SLB receives notice of any claim, action or proceeding resulting from, or
arising out of or in connection with, any Energy Recovery Infringement
Allegation, then (i) SLB shall (A) promptly deliver to Energy Recovery notice to
such effect, (B) grant to Energy Recovery the sole authority, through counsel
chosen solely by Energy Recovery, to assume the defense thereof and to settle
the claim, action or proceeding to the extent that the settlement would not
adversely affect the right of SLB to continue to use and sell the Product or the
right of its customers to continue to use the Product and (C) reasonably
cooperate with Energy Recovery in connection therewith, and (ii) SLB may
participate, at its expense, in the defense or settlement of the claim, action
or proceeding.

 

 

10.1.4.

Notwithstanding any provision of this Section 10.1 to the contrary, Energy
Recovery shall have no obligation with respect to any Energy Recovery
Infringement Allegation to the extent that the related infringement results
from, or arises out of or in connection with, (i) the use of any of the VorTeq
Licensed Technology for any purpose not reasonably contemplated by this
Agreement, or (ii) the modification of the VorTeq Licensed Technology by SLB or
any third party.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-9-

--------------------------------------------------------------------------------

 

 

 

10.1.5.

To the extent that an Energy Recovery Infringement Allegation arises and is
based upon jointly developed technology that is jointly owned by the Parties,
the Parties shall cooperate to defend or settle the claim, action or proceeding.

 

 

10.2.

SLB Infringement.

 

 

10.2.1.

SLB shall indemnify and defend the Energy Recovery Indemnitees against, and hold
the Energy Recovery Indemnitees harmless from, any and all claims, actions,
proceedings, liabilities, obligations, losses, damages, costs or expenses
(including reasonable attorneys' fees) incurred by the Energy Recovery
Indemnitees to the extent resulting from, or arising out of or in connection
with, any SLB Infringement Allegation.

 

 

10.2.2.

If Energy Recovery receives notice of any claim, action or proceeding resulting
from, or arising out of or in connection with, any SLB Infringement Allegation,
then (i) Energy Recovery shall (A) promptly deliver to SLB notice to such
effect, (B) grant to SLB the sole authority, through counsel chosen solely by
SLB, to assume the defense thereof and to settle the claim, action or proceeding
and (C) reasonably cooperate with SLB in connection therewith, and (ii) Energy
Recovery may participate, at its expense, in the defense or settlement of the
claim, action or proceeding.

 

 

10.3.

Third Party Infringement

 

 

10.3.1.

SLB shall reasonably cooperate with Energy Recovery, as necessary, to enforce
the Licensed VorTeq Technology against third parties, including providing Energy
Recovery with notice of any alleged infringement of the Licensed VorTeq
Technology by a third party. SLB, upon request, shall provide to Energy Recovery
reasonable non-monetary assistance during any litigation or proceedings
regarding the Licensed VorTeq Technology and shall execute, acknowledge, and
deliver to Energy Recovery all instruments or documents that it may reasonably
request.

 

 

10.3.2.

In the event a third party is identified as an alleged infringer of the Licensed
VorTeq Technology within the Field, the following shall apply:

 

 

10.3.2.2.

If Energy Recovery files a suit against such third party and SLB elects to
equally share in the costs and attorneys’ fees associated with such suit, the
parties shall mutually decide how to resolve the suit, including the written
consent of SLB to the grant of any license to such third party under the
Licensed VorTeq Technology, and Energy Recovery agrees to pay SLB fifty percent
(50%) of the damages, the proceeds of, the consideration paid for, and/or any
royalty amounts resulting from such suit.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-10-

--------------------------------------------------------------------------------

 

 

 

10.3.2.3.

If Energy Recovery files a suit against such third party and SLB does not elect
to equally share the costs and attorney’s fees associated with such suit, Energy
Recovery shall be free to resolve the suit on its own terms, except that the
written consent of SLB shall be required prior to the grant of any license to
such third party under the Licensed VorTeq Technology, and Energy Recovery
agrees to pay SLB, after deduction by Energy Recovery of its costs and
attorney’s fees associated with such suit, fifty percent (50%) of the damages,
the proceeds of, the consideration paid for, and/or any royalty amounts
resulting from such suit.

 

 

10.3.2.4.

If Energy Recovery initially chooses not to file a suit against such third
party, SLB may request Energy Recovery file such suit. In such circumstances,
Energy Recovery will file such suit, subject to Energy Recovery’s obligations
under F.R.C.P. Rule 11, and SLB shall pay for the costs and attorney’s fees
associated with such suit. SLB shall direct the conduct and resolution of the
suit, except that the written consent of Energy Recovery shall be required for
any resolution involving the grant of a license to such third party under the
Licensed VorTeq Technology. Energy Recovery agrees to pay SLB, after
reimbursement of SLB’s costs and attorney’s fees associated with such suit,
fifty percent (50%) of the damages, the proceeds of, the consideration paid for,
and/or any royalty amounts resulting from such suit.

 

 

10.3.3.

If the parties mutually agree not to license or file a suit against a third
party, then Sections 10.3.2.2 – 10.3.2.4 shall not apply.

 

 

10.3.4.

In the event that (i) Energy Recovery becomes aware that a third party is
infringing its patent rights in the United States, (ii) Energy Recovery does not
prevail in an infringement cause of action or settle the cause of action with
said alleged infringer, and (iii) if SLB establishes that the infringement has a
direct and negative effect on its ability to exploit the Licensed VorTeq
Technology in relation to its competitors in the Field, then Energy Recovery and
SLB will negotiate in good faith an equitable adjustment to the royalties
payable pursuant to Section 5.3.2 and Schedule 6 during the term of the License.

 

 

10.3.5.

In the event that (i) SLB establishes that a competitor’s use of a substantially
similar technology in the Field is having a direct and negative effect on SLB’s
ability to exploit the Licensed VorTeq Technology and (2) Energy Recovery does
not have enforceable rights sufficient to stop the use of the substantially
similar technology in the Field, then Energy Recovery and SLB will negotiate in
good faith an equitable adjustment to the royalties payable pursuant to Section
5.2.2 and Schedule 6 during the term of the License.

 

 

10.4.

Survival. The provisions of this Section 10 shall survive the expiration of the
term, or the sooner termination, of this Agreement.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-11-

--------------------------------------------------------------------------------

 

 

11.

Representations and Warranties.

 

 

11.1.

Mutual Representations and Warranties. Each Party represents and warrants to the
other Party that as of the date of this Agreement:

 

 

11.1.1.

It is duly organized, validly existing and in good standing as a corporation as
represented herein under the laws and regulations of its jurisdiction of
incorporation;

 

 

11.1.2.

It has, and throughout the License Term shall retain, the full right, power and
authority to enter into this Agreement and to perform its obligations hereunder;

 

 

11.1.3.

Energy Recovery has the full right, power and authority to grant the rights
provided herein to the Licensed Patents. Energy Recovery further warrants that
the Licensed Patents are not the subject of any ownership claim from [*].

 

 

11.1.4.

Energy Recovery is unaware at the Effective Date of this Agreement of any claim,
allegation or dispute regarding the VorTeq Licensed Technology.

 

 

11.1.5.

The execution of this Agreement by its representative whose signature is set
forth at the end hereof has been duly authorized by all necessary corporate
action of the Party; and

 

 

11.1.6.

When executed and delivered by such Party, this Agreement shall constitute the
legal, valid and binding obligation of that Party, enforceable against that
Party in accordance with its terms.

 

 

11.1.7.

It will comply with all applicable laws applicable to it in connection with its
performance under this Agreement.

 

 

11.2.

Disclaimer of Energy Recovery Representations and Warranties. ENERGY RECOVERY
EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN, ORAL,
EXPRESS, IMPLIED STATUTORY OR OTHERWISE, CONCERNING THE VALIDITY, ENFORCEABILITY
AND SCOPE OF THE VORTEQ LICENSED TECHNOLOGY, WHETHER SUCH PATENT APPLICATIONS
WILL BE GRANTED WITH RESPECT TO THE VORTEQ LICENSED TECHNOLOGY, WHETHER
APPLICABLE ENVIRONMENTAL-BASED CLEARANCES TO DEVELOP, MAKE, USE OR PRACTICE THE
VORTEQ LICENSED TECHNOLOGY CAN OR WILL BE OBTAINED, THE ACCURACY, COMPLETENESS,
SAFETY, USEFULNESS FOR ANY PURPOSE OR, LIKELIHOOD OF SUCCESS (COMMERCIAL,
REGULATORY OR OTHER) OF THE VORTEQ LICENSED TECHNOLOGY, PATENTED OR LICENSED
KNOW-HOW AND ANY OTHER TECHNICAL INFORMATION, TECHNIQUES, MATERIALS, METHODS,
PRODUCTS, PROCESSES OR PRACTICES AT ANY TIME MADE AVAILABLE BY ENERGY RECOVERY
INCLUDING ALL IMPLIED WARRANTIES OF MERCHANTABILITY, QUALITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT AND WARRANTIES ARISING FROM A COURSE OF
DEALING, COURSE OF PERFORMANCE, USAGE OR TRADE PRACTICE. WITHOUT LIMITATION TO
THE FOREGOING, ENERGY RECOVERY SHALL HAVE NO LIABILITY WHATSOEVER TO SLB OR ANY
OTHER PERSON FOR OR ON ACCOUNT OF ANY INJURY, LOSS, OR DAMAGE, OF ANY KIND OR
NATURE, SUSTAINED BY, OR ANY DAMAGE ASSESSED OR ASSERTED AGAINST, OR ANY OTHER
LIABILITY INCURRED BY OR IMPOSED ON SLB OR ANY OTHER PERSON, ARISING OUT OF OR
IN CONNECTION WITH OR RESULTING FROM (A) THE MANUFACTURE, USE, OFFER FOR SALE,
SALE, OR IMPORT OF ANY PRODUCT OR SERVICE USING THE VORTEQ LICENSED TECHNOLOGY,
OR THE PRACTICE OF THE VORTEQ LICENSED TECHNOLOGY; (B) THE USE OF OR ANY ERRORS
OF OMISSIONS IN ANY KNOW-HOW, TECHNICAL INFORMATION, TECHNIQUES, OR PRACTICES
DISCLOSED BY ENERGY RECOVERY; OR (C) ANY ADVERTISING OR OTHER PROMOTIONAL
ACTIVITIES CONCERNING ANY OF THE FOREGOING.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-12-

--------------------------------------------------------------------------------

 

 

12.

Indemnification;

 

 

12.1.

By Energy Recovery.

 

 

12.1.1.

At all times during the License Term of this Agreement and thereafter, Energy
Recovery shall indemnify and defend the SLB Indemnitees against, and hold the
SLB Indemnitees harmless from, any and all claims, actions, proceedings,
liabilities, obligations, losses, damages, costs or expenses (including
reasonable attorneys' fees) incurred by the SLB Indemnitees to the extent
relating to death or injury to any person or damage to any property and to the
extent resulting from, or arising out of or in connection with, any act or
omission constituting negligence or willful misconduct by Energy Recovery or any
of its subcontractors, directors, officers, employees or agents during the
performance of its obligations under this Agreement.

 

 

12.1.2.

If SLB receives notice of any claim, action or proceeding resulting from, or
arising out of or in connection with, any act or omission, then (i) SLB shall
(A) promptly deliver to Energy Recovery notice to such effect, (B) grant to
Energy Recovery the sole authority, through counsel chosen solely by Energy
Recovery, to assume the defense thereof and to settle the claim, action or
proceeding and (C) reasonably cooperate with Energy Recovery in connection
therewith, and (ii) SLB may participate, at its expense, in the defense or
settlement of the claim, action or proceeding.

 

 

12.2.

By SLB.

 

 

12.2.1.

At all times during the License Term of this Agreement and thereafter, SLB shall
indemnify and defend the Energy Recovery Indemnitees against, and hold the
Energy Recovery Indemnitees harmless from, any and all claims, actions,
proceedings, liabilities, obligations, losses, damages, costs or expenses
(including reasonable attorneys' fees) incurred by the Energy Recovery
Indemnitees to the extent relating to death or injury to any person or damage to
any property and to the extent resulting from, or arising out of or in
connection with, any act or omission constituting negligence or willful
misconduct by SLB or any of its subcontractors, directors, officers, employees
or agents during the use of the VorTeq Licensed Technology and performance of
its obligations under this Agreement.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-13-

--------------------------------------------------------------------------------

 

 

 

12.2.2.

If Energy Recovery receives notice of any claim, action or proceeding resulting
from, or arising out of or in connection with, any such act or omission, then
(i) Energy Recovery shall (A) promptly deliver to SLB notice to such effect,
(B) grant to SLB the sole authority, through counsel chosen solely by SLB, to
assume the defense thereof and to settle the claim, action or proceeding and
(C) reasonably cooperate with SLB in connection therewith, and (ii) Energy
Recovery may participate, at its expense, in the defense or settlement of the
claim, action or proceeding.

 

13.

Liability and Remedies.

 

 

13.1.

Liability. IT IS AGREED THAT TO THE FULLEST EXTENT PERMITTED BY LAW, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER OR ANY OTHER PERSON FOR ANY INJURY TO OR LOSS
OF GOODWILL, REPUTATION, BUSINESS, PRODUCTION, REVENUES, PROFITS, ANTICIPATED
PROFITS, CONTRACTS OR OPPORTUNITIES (REGARDLESS OF HOW THESE ARE CLASSIFIED AS
DAMAGES), OR FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, EXEMPLARY, OR SPECIAL
DAMAGES WHETHER ARISING OUT OF BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE),
STRICT LIABILITY, PRODUCT LIABILITY OR OTHERWISE (INCLUDING THE ENTRY INTO,
PERFORMANCE OR BREACH OF THIS AGREEMENT), REGARDLESS OF WHETHER SUCH LOSS OR
DAMAGE WAS FORESEEABLE OR THE PARTY AGAINST WHOM SUCH LIABILITY IS CLAIMED HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE, AND NOTWITHSTANDING THE
FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL PURPOSE.

 

 

13.2.

Remedies. Except as otherwise expressly provided in this Agreement, in the event
of any breach by the Parties of any of their obligations under this Agreement,
the non-breaching Party shall be entitled to every right and remedy provided in
this Agreement or otherwise available at law or in equity.

 

 

13.3.

Survival. The provisions of this Section 13 shall survive the expiration of the
term, or sooner termination, of this Agreement.

 

14.

Disputes and Governing Law.

 

 

14.1.

Dispute Resolution. If the Parties fail to resolve any dispute relating to this
Agreement by the mutual agreement of the Parties within ninety (90) days of
notice of the dispute, then either Party may initiate final and binding
arbitration that shall be held in English language in London unless the Parties
mutually agree to another location. Such arbitration shall be in accordance with
the rules of conciliation and arbitration of the International Chamber of
Commerce (“ICC”). Nothing herein shall, however, prohibit a Party from seeking
temporary or preliminary injunctive relief in a court of competent jurisdiction.
The Parties expressly consent to arbitration and waive any right of appeal to
any court from any arbitral award (which shall be final and binding upon the
Parties). In the event of arbitration, or other legal action relating to this
Agreement, the substantially prevailing Party in such arbitration or action
shall be entitled to recover from the other Party its reasonable outside
attorneys’ fees and costs, including, without limitation, all fees and costs
incurred at the trial and appellate levels and in any bankruptcy,
reorganization, insolvency or similar proceeding.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-14-

--------------------------------------------------------------------------------

 

 

 

14.2.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of England and Wales without giving effect to the principles of
conflicts of laws thereof.

 

 

14.3.

Equitable Relief. Each Party acknowledges that a breach by the other Party of
this Agreement may cause the non-breaching Party irreparable harm, for which an
award of damages would not be adequate compensation and, in the event of such a
breach or threatened breach, the non-breaching Party shall be entitled to seek
equitable relief, including in the form of a restraining order, orders for
preliminary or permanent injunction, specific performance and any other relief
that may be available from any court, and the Parties hereby waive any
requirement for the securing or posting of any bond or the showing of actual
monetary damages in connection with such relief. These remedies shall not be
deemed to be exclusive but shall be in addition to all other remedies available
under this Agreement at law or in equity, subject to any express exclusions or
limitations in this Agreement to the contrary.

 

 

14.4.

Waiver of Jury Trial. Each Party irrevocably and unconditionally waives any
right it may have to a trial by jury for any legal action arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

 

14.5.

Survival. The provisions of this Section 14 shall survive the expiration of the
term, or sooner termination, of this Agreement.

 

15.

Miscellaneous.

 

 

15.1.

Costs and Expenses. Except as otherwise provided in this Agreement, each Party
shall bear any and all costs or expenses incurred by that Party in connection
with the performance of its rights and obligations under this Agreement.

 

 

15.2.

Audit. Energy Recovery may, but no more than once per year, audit and examine
SLB’s business records, systems and facilities during reasonable business hours
for the limited purposes of confirming SLB’s performance and compliance under
this Agreement. Energy Recovery must provide SLB with a thirty (30) day advance
written notice of its request to conduct such an audit.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-15-

--------------------------------------------------------------------------------

 

 

 

15.3.

Compliance with Laws. Each Party shall comply with the U.S. Foreign Corrupt
Practices Act (“FCPA”) and all other applicable laws and regulations in
connection with the performance of their respective rights and obligations under
this Agreement. The Parties will comply with all applicable export and import
control laws and regulations including regulations of the United States Bureau
of Industry and Security and other applicable agencies. SLB will not, directly
or indirectly, export or re-export, or permit the export or re-export of the
VorTeq Licensed Technology to any country for which approval is required under
the laws of the United States or any other country unless the appropriate export
license or approval has first been obtained. Without limiting the generality of
the foregoing, each Party agrees that it does not intend to nor will it,
directly or indirectly, engage in any export or re-export (i) to any prohibited
destination under U.S. export restrictions, or to any national of any such
country, wherever located, (ii) to any entity or individual who such Party knows
or has reason to know is engaging in the design, development or production of
nuclear, chemical or biological weapons, or missile technology, or (iii) to any
entity or individual who has been prohibited from participating in U.S. export
transactions by any federal agency of the U.S. Government, including the U.S.
Department of Treasury’s Office of Foreign Assets Control and the U.S. Bureau of
Industry and Security.

 

 

15.4.

Excusable Delays. Notwithstanding any provision of this Agreement to the
contrary, neither Party shall be liable to the other Party for any failure
timely to perform any of its obligations under this Agreement to the extent that
the failure results from, or arises out of or in connection with, any cause
beyond the Party's reasonable control, including without limitation acts of God,
acts of government, embargoes, wars, riots, earthquakes, fires, floods, storms
or epidemics. Notwithstanding the foregoing, neither Party shall be excused from
its obligation timely to perform any of its obligations under this Agreement to
the extent that the failure results from, or arises out of or in connection
with, (a) vandalism, strikes or lockouts, (b) the failure by any subcontractor
or other third party timely to perform its obligations (unless the failure also
results from, or arises out of or in connection with, any cause beyond the
reasonable control of the subcontractor or other third party) or (c) any other
cause that could have been prevented or avoided by a Party by undertaking
reasonable precautions or commercially accepted practices, including without
limitation backup power systems or substitute sources of service or supply.

 

 

15.5.

Publicity. Except as otherwise required by applicable law, neither Party shall
issue or cause the issuance of any press release or other publication of the
existence of this Agreement or the transactions contemplated hereby, without the
prior consent of the other Party. For the avoidance of doubt, the Parties
understand and agree that among other disclosure obligations Energy Recovery (a)
shall be obligated to file a Form 8-K with the U.S. Securities and Exchange
Commission (“SEC”) with respect to, and disclosing material terms and conditions
of, this Agreement, (b) may be obligated to make disclosures with respect to
this Agreement and the transactions contemplated hereby in other of its filings
and documents under the securities laws and also in statements to and news
releases to, and discussions with, investors and (c) shall be obligated to file
a copy of this Agreement and exhibits and schedules hereto as an exhibit to one
or more of its filings with the SEC pursuant to such securities laws.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-16-

--------------------------------------------------------------------------------

 

 

 

15.6.

Notices. Except as otherwise provided in this Agreement, any notices, requests
or consents required or permitted under this Agreement shall be deemed to have
been duly given or delivered (a) upon receipt when personally delivered in
writing, (b) upon receipt when sent by electronic transmission to a Party at the
e-mail address set forth below for that Party, (c) upon receipt when sent by
facsimile transmission to a Party at the facsimile number set forth below for
that Party or (d) two business days after the day when delivered in writing
prepaid to a reputable courier service; in each case addressed to the Party to
whom the notice, request or consent is to be given or delivered at the following
addresses, or at the most recent address specified by notice given to the other
Party (provided, however, that any notice of an address change shall not be
deemed to have been duly given or delivered until actually received):

 

Schlumberger:

 

300 Schlumberger Drive

Sugar Land, Texas 77478

Attention: General Counsel, Well Services

E-Mail: tcurington@slb.com

 

 

 

ERI Energy Recovery Ireland Ltd.:

 

Block B, The Crescent Building

Northwood, Santry, Dublin 9, Ireland

Attention: Nocair Bensalah, President

E-Mail: nbensalah@energyrecovery.com

 

 

With a copy to:

 

Juan Otero, Corporate Counsel and Secretary

E-Mail: jotero@energyrecovery.com

 

 

15.7.

Assignment. SLB shall not assign or otherwise transfer any of its rights, or
delegate or otherwise transfer any of its obligations or performance, under this
Agreement, in each case whether voluntarily, involuntarily, by operation of law
or otherwise, except as provided in Section 3.2.2, without Energy Recovery’s
prior written consent, which consent Energy Recovery may give or withhold in its
sole discretion. Notwithstanding the foregoing, SLB may assign its rights
hereunder to any SLB Affiliate; provided, however, that any merger,
consolidation or reorganization involving such direct or indirect subsidiary of
SLB (regardless of whether such subsidiary of SLB Licensee is a surviving or
disappearing entity) shall be deemed to be a transfer of rights, obligations or
performance under this Agreement for which Energy Recovery's prior written
consent is required. No delegation or other transfer will relieve SLB of any of
its obligations or performance under this Agreement. Any purported assignment,
delegation or transfer in violation of Section 15.7 is void. Energy Recovery may
freely assign or otherwise transfer all or any of its rights, or delegate or
otherwise transfer all or any of its obligations or performance, under this
Agreement without SLB’s consent. This Agreement is binding upon and inures to
the benefit of the Parties hereto and their respective permitted successors and
assigns. To the extent Energy Recovery or its assets are sold or otherwise
disposed of to a direct competitor of SLB during the License Term, SLB reserves
the right to terminate this Agreement. For purposes of this Agreement, the
direct competitors of SLB are defined as those having an onshore hydraulic
pressure pumping business in the Field at the time of sale or disposition.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-17-

--------------------------------------------------------------------------------

 

 

 

15.8.

Relationship of the Parties. The relationship between the Parties is that of
independent contractors. Nothing contained in this Agreement is intended or
shall be construed to create any partnership, joint venture or agency
relationship between the Parties. Nothing contained in this Agreement is
intended or shall be construed to confer upon or give any person or entity other
than the Parties any rights under or by reason of this Agreement and neither
Party shall have authority to contract for or bind the other Party in any manner
whatsoever.

 

 

15.9.

No Third Party Beneficiaries. This Agreement is for the sole benefit of the
Parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement.

 

 

15.10.

Severability. Should any part of this Agreement be rendered or declared invalid
by a court of competent jurisdiction or through arbitration, such invalidation
of such part or portion of this Agreement should not invalidate the remaining
portions thereof, and they shall remain in full force and effect. It is further
agreed that if part of the Agreement is determined invalid, either Party may
open negotiations solely with respect to a substitute for such Article, Section,
or portion, within two (2) weeks after a ruling has been made.

 

 

15.11.

Survival. The provisions of Sections 8, 9, 10, 12, 13, 14 and 15 of this
Agreement, and any other provisions of this Agreement that by their nature
extend beyond the termination or expiration of this Agreement, will survive and
remain in effect until all obligations thereunder are satisfied. All disclaimers
of warranties and limitations of liability set forth in this Agreement also will
survive any termination of this Agreement.

 

 

15.12.

Entire Agreement; Amendment.

 

 

15.12.1.

This Agreement, together with all Schedules and any other documents incorporated
herein by reference, constitutes the entire agreement between the Parties with
respect to the subject matter hereof and supersedes any previous oral or written
agreements with respect to the subject matter hereof, including without
limitation any nondisclosure agreements, memorandums of understanding or letters
of intent between the Parties with respect to the subject matter hereof. No
modification of any provision of this Agreement shall be binding upon either
Party unless executed in writing by that Party.

 

 

15.12.2.

In the event of any conflict between any provision of this Agreement and any
provision of any exhibit, schedule or other attachment hereto, (i) the provision
of this Agreement shall prevail, and (ii) to the extent possible, those
provisions shall be construed to minimize the conflict. No provision of any
Purchase Order or Order Acknowledgment shall have any force or effect except to
the extent expressly contemplated by this Agreement.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-18-

--------------------------------------------------------------------------------

 

 

 

15.12.3.

This Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each Party hereto. No waiver by any Party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the waiving Party. Except as otherwise set forth in this Agreement, no
failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Agreement shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

 

15.13.

Counterparts and Signatures. The Parties may execute any number of counterparts
to this Agreement, each of which shall be deemed to be an original, and all of
which together shall constitute one and the same agreement. A signed copy of
this Agreement delivered by facsimile, electronic mail or other means of
electronic transmission (to which a PDF copy is attached) and having the
signature of any authorized representative of either Party shall have the same
force and effect as an original thereof.

 

[Signature Page Follows]

 

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-19-

--------------------------------------------------------------------------------

 

 

Signature Page

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth in the introductory paragraph hereof.

 

 

ERI ENERGY RECOVERY IRELAND LTD.  

SCHLUMBERGER TECHNOLOGY

CORPORATION

                   

By:

/s/Albert Farrell

 

By:

/s/ Amerino Gatti

 

 

 

 

 

Name:

Albert Farrell

 

Name:

Amerino Gatti

 

 

 

 

 

Title:

Director

 

Title:

President, Well Services

 

 

 

 

 

Date:

10/14/2015

 

Date:

10/14/2015

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
-20-

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

License Carve-Out

 

Liberty Agreement

 

 

●

Energy Recovery shall have the right to provide to Liberty, for use in the
Field, up to twenty (20) Missiles and VorTeq Cartridges for a period of up to
five (5) years from the date of first commercialization with Liberty. No further
extensions will be provided to Liberty as long as the exclusivity with SLB
remains in force. However, the rights provided to Liberty are non-transferable
and non-assignable and shall terminate in the instance of Liberty becoming
bankrupt or insolvent, or in the instance of Liberty becoming acquired except if
such transfer or assignment is based upon operation of law.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
 Schedule 1 – Page 1

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

SLB Project Carve-Out

 

 

 

SLB has previous or ongoing technology development within the following themes
that fall within the scope of onshore hydraulic fracturing.

 

 

1)

[*]

 

2)

[*]

 

3)

[*]

 

4)

[*]

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
 Schedule 2 – Page 1 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

 

Minimum Adoption Curves

 

 

1.

As part of the consideration for the License Agreement, SLB commits to an
adoption of the VorTeq Licensed Technology into the PD and [*] in accordance
with the Minimum Adoption Curves below.

 

 

a.

Active fleet count (“Active Fleet”). The Active Fleet shall be calculated based
upon Forecasts provided by SLB to Energy Recovery annually. The initial Forecast
shall be agreed upon and incorporated into the Agreement. Each subsequent
Forecast shall be provided quarterly on a rolling twelve-month basis, ten (10)
calendar days before the end of a quarter.

 

 

i.

Where Active Fleet equals:

 

 

1)

[*]

 

 a.        [*]

 

 

2)

[*]

 

 

ii.

Active Fleet count forecasted and reconciled quarterly where:

 

1)     The Active Fleet count for a particular quarter will be the greater of
the actual or the forecasted Active Fleet count.

 

 

iii.

To enable Energy Recovery to align its manufacturing schedule of the VorTeq
Cartridges with SLB’s manufacturing schedule of the Missiles, the Forecasts for
the Active Fleet count shall include the expected pumping hours and the expected
Missiles manufacturing schedule by SLB.

 

 

b.

PD pumping model Minimum Adoption Curve (Cumulative):

 

Calendar Year

Percentage of Active Fleets

[*]

SLB adopts at least [*] of Active Fleet count by [*]

[*]

SLB adopts at least [*] of Active Fleet count by [*]

[*]

SLB adopts at least [*]  of Active Fleet count by [*]

[*]

SLB adopts at least [*] of Active Fleet count by [*]

[*]

SLB adopts at least [*]  of Active Fleet count by [*]

[*]

SLB will maintain at least [*]  adoption of Active Fleet count unless offset by
[*] adoption

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
Schedule 3  – Page 1 

--------------------------------------------------------------------------------

 

 

 

c.

[*] Minimum Adoption Curve (Cumulative):

 

Calendar Year

Percentage of Active Fleet count

Year [*] (Year of Commercialization)

SLB adopts at least [*] of Active Fleet count

Year [*]

SLB adopts at least [*]  of Active Fleet count

Year [*]

SLB adopts at least [*]  of Active Fleet count

Year [*]

SLB adopts at least [*] of Active Fleet count

Year [*]

SLB adopts at least [*] of Active Fleet count

Year [*]

SLB will maintain at least [*]  adoption of Active Fleet count through end of
License Term

 

d.     For both pumping models and except as provided for below in paragraph
e.ii., if (i) SLB’s adoption rate is higher than the Minimum Adoption Curve for
that particular pumping model, said adoption rate cannot be lowered at any time
and (ii) said adoption rate must always be equal to or greater than the Minimum
Adoption Curve in a particular year.

 

e.     For clarity, the PD pumping model Minimum Adoption Curve is contingent on
Energy Recovery satisfying the agreed upon technical specifications/criteria to
be defined in the License Agreement and attached as Schedule 9.

 

 

i.

If the Gen 1 Commercialization (defined in Schedule 5) is not achieved by June
30, 2016, the PD Minimum Adoption Curves shall be suspended until such time as
Gen 1 Commercialization is achieved. Once Gen 1 Commercialization is achieved,
the PD Minimum Adoption Curves shall be adjusted in accordance with the delayed
commercialization.

 

 

ii.

If the Gen 2 Commercialization (defined in Schedule 5) is not achieved by
December 31, 2016, the PD Minimum Adoption Curves shall remain at 20% until such
time as Gen 2 Commercialization is achieved. Once Gen 2 Commercialization is
achieved, the PD Minimum Adoption Curves shall be adjusted in accordance with
the delayed commercialization.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
 Schedule 3  – Page 2

--------------------------------------------------------------------------------

 

 

f.     The [*] Minimum Adoption Curve is contingent on the commercialization of
the [*] as described in Schedule 5 and subject to the mutual determination of
economic feasibility (cost to develop). The determination of economic
feasibility will be time bound. The date for the initial economic feasibility
determination shall be no later than [*] and shall be updated upon
commercialization of the [*] pump. In no case will commercialization of the [*]
begin after [*] unless otherwise mutually agreed by the Parties.

 

g.     If the time component of the PD and [*] shifts for reasons attributable
to Energy Recovery, SLB’s adoption timeline shall be adjusted accordingly.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
Schedule 3  – Page 3 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4

 

Additional Deliverables

 

 

1.

Energy Recovery Obligations. Energy Recovery shall:

 

 

a.

Lease (rental free) to SLB twelve (12) Cartridges per Missile. Upon request by
SLB for additional VorTeq Cartridges, Energy Recovery shall charge SLB [*] per
each set of [*] Cartridges (fees will be adjusted annually for inflation based
on the Producer Price Index (PPI), excluding food and energy.

 

 

b.

Energy Recovery shall Service the VorTeq cartridges throughout the License Term
via a service level agreement under the following conditions:

 

 

  i.

[*]

 

 

 ii.

[*]

 

 

iii.

[*]

 

 

c.

Inventory. Energy Recovery shall maintain inventory of VorTeq cartridges in
accordance with the following schedule:

 

 

i.

For the first operational fleet, [*] inventory; and

 

 

ii.

For the second through the fifth operational fleet, [*] inventory; and

 

 

iii.

Beyond the fifth operational fleet, [*] inventory.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
Schedule 4  – Page 1 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5

 

Commercialization

 

SLB shall commercialize the VorTeq Licensed Technology so as to achieve the
Minimum Adoption Curves set forth in Schedule 3 in accordance with the below:

 

 

1.

PD Pumping Model.

 

a.     Gen 1 VorTeq Hydraulic Fracturing System: By [*], 2016, Energy Recovery
to demonstrate the successful fracing of at least twenty (20) stages [*] and
satisfying the KPIs included as Schedule 9 (“Gen 1 Commercialization”).

 

b.     Gen 2 VorTeq Hydraulic Fracturing System: By [*], 2016, Energy Recovery
to demonstrate the successful fracing of at least twenty (20) stages and
satisfying the KPIs included as Schedule 9 using the following (“Gen 2
Commercialization”):

 

 

  i.

[*]

 

 

 ii.

[*]

 

 

iii.

[*]

 

 

iv.

[*]

 

 

 v.

[*]

 

 

2.

[*].

 

 

a.

[*] and Power Package Verification

 

i.     Design criteria TBD - (SLB and Energy Recovery to collaborate in the
development of [*]. The design criteria shall be included in the Development
Plan described in Section 3.3.1.

 

ii.     Technical success criteria TBD and included in the Development Plan
described in Section 3.3.1:

 

 

1)

Rate condition.

 

 

2)

Pressure condition.

 

 

3)

Proppant concentration condition.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
Schedule 5  – Page 1 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6

 

Exclusivity and Royalties

 

 

1.

Exclusivity Fee (non-refundable). Seventy-five million dollars (US $75,000,000)
payable immediately upon execution of this Agreement.

 

 

2.

Milestone Payments.

 

 

a.

Twenty-five million ($25,000,000) upon successful yard test at an SLB facility
prior to [*] 2016. Success to be defined as the fracing of the equivalent of
five (5) stages and satisfying the acceptance criteria A of the KPIs of Schedule
9 using [*] with the exception of flow rate which shall be limited to [*]
utilizing no more than [*]. In the event that successful yard test has not been
achieved by [*] 2016, then the payment will be withheld until successful yard
test has been achieved.

 

 

b.

Twenty-five million ($25,000,000) upon successfully fracing twenty (20) stages
[*] prior to [*] 2016. In the event that the successful fracing of twenty (20)
stages and satisfying the acceptance criteria A of the KPIs of Schedule 9 using
[*] with the exception of flow rate which shall be limited to [*] utilizing no
more than [*], has not been achieved by [*] 2016, the payment will be withheld
until successful fracing of twenty (20) stages has been achieved.

 

 

c.

In the event that either tranche in Sections 2.a. or 2.b. of this Schedule 6 is
not met due to SLB being unable to secure yard tests for purposes of Section
2.a. or field tests or jobs for purposes of 2.b., the payments called for in
said sections shall immediately become due and payable.

 

 

3.

Royalties.

 

 

a.

Nature of Royalty. SLB shall pay Energy Recovery a monthly royalty for each year
of the License Term. SLB shall pay at least a minimum monthly royalty for each
year of the License Term based on the Minimum Adoption Curve set forth in
Schedule 3. The royalty shall be calculated at the rates set forth in Section
2.c below based on the number of Missiles in use at any time during each month.

 

 

b.

Advance Royalty. SLB shall pay Energy Recovery, in advance, the full 2016
annualized minimum monthly royalty applicable to the PD pumping model (see
Section 2.c.i below), based on the following milestones:

 

 

i.

SLB shall pay Energy Recovery one hundred percent (100%) upon successful (as
defined in Schedule 9) hydraulic fracturing of twenty (20) fracing stages ([*]).

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
Schedule 6  – Page 1 

--------------------------------------------------------------------------------

 

 

 

ii.

In the event that Energy Recovery does not successfully frac twenty (20) stages
[*] in 2016, the Advance Royalty payment shall be withheld until such time as
Energy Recovery is able to successfully frac twenty (20) stages [*].

 

 

c.

Recurring Royalties. Subject to the Minimum Adoption Curves (set forth in
Schedule 3), SLB shall pay a recurring royalty based on the greater of the
actual or the forecasted Active Fleet count:

 

 

i.

PD pumping model. SLB shall pay a recurring royalty of one-hundred twenty-five
thousand dollars (US $125,000) per month for each Missile (one million
five-hundred thousand dollars (US $1,500,000) annually per Missile).

 

 

ii.

[*]. SLB shall pay a recurring royalty of [*]. The Parties will share [*] on any
“Incremental Cost Savings” in excess of ([*]). The benchmarking analysis used to
determine the Incremental Cost Savings shall be conducted at the anticipated
time of commercialization of the [*] and shall be conducted in accordance with
section iii. immediately below.

 

 

iii.

Incremental Cost Savings. Ninety (90) days prior to introduction of the [*] into
SLB fleets, the Parties shall negotiate in good faith a mutually agreeable
formula from which to determine the Incremental Cost Savings. The formula and
underlying analysis shall include at least the following:

 

 

1.

SLB shall benchmark the costs of mutually agreeable representative sample of
fleets for ninety (90) days before the proposed introduction of the [*]. SLB and
Energy Recovery shall collaborate in determining which active fleets (by frac
chemistry and basin) will form part of the representative sample.

 

 

2.

SLB shall provide the fleet information (i.e. number of pumps, pumping hours,
basin location etc.)

 

 

3.

SLB shall provide the necessary General Ledger breakdown supporting the costs
for benchmarking, including, but not limited to:

 

 

—

[*]

 

—

[*]

 

—

[*]

 

—

[*]

 

*[*]

 

 

4.

SLB shall review the Account Names & Methodology when this is prepared, but SLB
follows US GAAP

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
Schedule 6  – Page 2

--------------------------------------------------------------------------------

 

 

 

5.

SLB prepares its accounts monthly

 

 

6.

Each cost category utilized in the benchmarking shall be adjusted on an annual
basis to reflect mutually agreeable inflationary factors.

 

 

iv.

Early Adoption of [*]. In the event of early adoption by SLB of the VorTeq
Licensed Technology into the [*] in:

 

 

1.

[*], the Incremental Cost Savings apportionment will be adjusted to [*] in favor
of SLB. The [*] Minimum Adoption Curve set forth in Schedule 3 would therefore
begin in 2016.

 

 

2.

[*], the Incremental Cost Savings apportionment will be adjusted to [*] in favor
of SLB. The [*] Minimum Adoption Curve set forth in in Schedule 3 would
therefore begin in [*].

  

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
Schedule 6  – Page 2

--------------------------------------------------------------------------------

 

 

SCHEDULE 7

 

Non-Disclosure Agreement

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
Schedule 7  – Page 1 

--------------------------------------------------------------------------------

 

 

MUTUAL NONDISCLOSURE AGREEMENT

 

This Mutual Nondisclosure Agreement (this "Agreement") is made and entered into
as of January 13, 2015 (the "Effective Date"), by Energy Recovery, Inc., a
Delaware corporation with its principal place of business at 1717 Doolittle
Drive, San Leandro, California 94577 ("ERI"), and Schlumberger Technology
Corporation with its principal place of business at 555 Industrial Blvd., Sugar
Land, TX 77478, ("Schlumberger"), and collectively referred to as the
("Parties").

 

BACKGROUND

 

Each party, its Affiliates and/or their Contractors (collectively "Discloser")
may disclose certain information to the other party, its subsidiaries and
Affiliates and/or their Contractors (collectively "Recipient"). The Parties
desire to explore possible business arrangements (the "Purpose and Objective")
as set forth in Section 1 and, in connection therewith, may need to disclose to
each other certain confidential and proprietary information and materials. The
Parties wish to enter into this Agreement to provide for the protection of such
information and materials and to restrict the use and disclosure of such
information and materials by the Recipient.

 

Now therefore, in consideration of the mutual promises and obligations contained
herein and for other good and valuable consideration, the receipt, adequacy, and
sufficiency of which are hereby acknowledged, the Parties mutually agree as
follows:

 

1.

Stated Purpose and Objective. Strategic business opportunities and technological
exchange of information.

 

2.

Definitions:

 

a.     "Affiliates", for purposes of this Agreement, shall mean any one or more
business entities which are: (a) owned or controlled by, (b) owning or
controlling, or (c) under common control with a Party at the time in question.
Ownership, direct or indirect, of at least fifty percent (50%) of the voting
stock of an entity ordinarily entitled to vote in the election of directors
shall constitute ownership or control thereof..

 

b.     "Contractor" means a third party contractor, agent, representative and/or
advisor, which is engaged by a Party or its Affiliate(s) under a contract in
which such third party provides products, services and/or technologies that
relate to the Purpose and Objective. Each Party shall be liable for any failure
of its Affiliates, its Contractors or its Affiliates’ Contractors, to abide by
the provisions of this Agreement as if such failure was the act or omission of
such Party.

 

c.     "Confidential Information" includes but is not limited to: (a)
"know-how", product designs, computer programs, processes, inventions, current
and future (unreleased) products and technology, and confidential business
information such as cost data, profit margins, market plans, sales strategies,
customer preference or needs, customer data and employee capabilities which are
not available to the public, information and materials disclosed before or after
the Effective Date in connection with the Purpose and Objective and that are
marked as "Confidential" or "Proprietary"; (b) information disclosed orally and
identified as confidential or proprietary at the time of disclosure and
confirmed in writing as confidential or proprietary within 30 days following
initial disclosure; and (c) any modifications or derivatives prepared by the
Recipient that contain or are based upon any Confidential Information obtained
from the Discloser, including any analysis, reports, or summaries of the
Confidential Information.

 

d.     "Intellectual Property" means any right, title, or interest in any trade
name, patent, trademark, service mark, trade dress, trade design, logo,
copyright, intellectual property, methodology, technology, procedure, concept,
idea, or other similar right or asset.

 

3.     Term. This Agreement shall commence on the Effective Date and terminate
on the earlier of (a) three (3) years after such date or (b) the written notice
by either Party to the other Party of its decision to terminate discussions in
connection with the Purpose. Notwithstanding the termination of this Agreement,
each Party’s nondisclosure and other obligations hereunder shall continue in
full force and effect: (a) in the case of Confidential Information that
constitutes a trade secret under applicable law, for as long as such
Confidential Information remains a trade secret; and (b) in the case of any
other Confidential Information, for a term of five (5) years from the disclosure
of the last portion of such Confidential Information.

 

4.     Limitations on Use. The Recipient shall only use the Confidential
Information in connection with its analysis of, and discussions concerning the
Purpose and shall not use the Confidential Information at any time or in any
fashion, form or manner for any other purpose, commercial or otherwise,
including without limitation:

 

a.     in any way detrimental to the Discloser and, specifically, will not use
Confidential Information for the purpose of competing with the Discloser or
enabling others to compete with the Discloser;

 

b.     shall not make any kind of copies of the Confidential Information,
whether manual, analogical or electronic, or reproduce any of the Information,
nor shall it permit any kind of copies of the Confidential Information, whether
manual, analogical or electronic, to be made unless the same is strictly
required for the Purpose;

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
 Schedule 9  – Page 1

--------------------------------------------------------------------------------

 

 

c.     the Recipient shall not open, analyze, alter, replicate any materials,
create improvements or derivative works thereof (including samples & prototypes)
for any purpose whatsoever without prior express written permission from the
Discloser, and the Recipient shall not provide or make available to any third
party any such proprietary materials, samples and/or prototypes;

 

d.     make the Confidential Information the subject matter of or otherwise use
it in context with any application for patent or other intellectual property
rights.

 

5.

Property Rights. Recipient shall not have or claim any right, title, or interest
in any Intellectual Property, material or matter of any kind, prepared for, or
used in connection with the business of Discloser, or any third party conducting
business with Discloser, whether produced, prepared, or published, in whole or
in part by the Recipient, Discloser, or any third party conducting business with
Discloser, and agrees that it will not use or publish such Intellectual
Property, material or matter, without prior written consent of Discloser.

 

6.

Protection of Confidential Information. The Recipient shall protect the
confidentiality of the Confidential Information with no less care than it
protects the confidentiality of its own proprietary and confidential information
and materials, but in no event shall the Recipient protect the confidentiality
of the Confidential Information with less than a reasonable standard of care.
The Recipient shall take (and shall cause its employees and agents to take)
appropriate steps to avoid inadvertent disclosure of materials in the
Recipient's possession. The Recipient’s obligations shall not be affected by
bankruptcy, receivership, assignment, attachment or seizure procedures, whether
initiated by or against the Recipient, nor by the rejection of any Agreement
between the Parties by a trustee of the Recipient in bankruptcy, or by the
Recipient as a debtor-in-possession or the equivalent of any of the foregoing
under local law.

 

7.

Access to Confidential Information. Access to the Confidential Information must
be restricted to personnel of the Recipient, on a need-to-know basis, engaged in
the analysis of, and discussions in connection with, the Purpose.
Notwithstanding the foregoing, each Party shall be responsible for the acts and
omissions of its personnel under or relating to this Agreement.

 

8.

No License or Commitment. Confidential Information disclosed by the Discloser to
the Recipient shall at all times remain the property of the Discloser. No
license to use any trademarks, patents, copyrights, or other rights is granted
under this Agreement or by any disclosure of Confidential Information under this
Agreement. The disclosure of Confidential Information under this Agreement does
not, and is not intended to, represent a commitment by either Party to enter
into a business relationship with the other Party or any other entity. If the
Parties desire to pursue a business relationship, the Parties shall execute a
separate written agreement to govern such business relationship.

 

9.

Return or Destruction of Confidential Information. All Confidential Information
made available under this Agreement, including copies of Confidential
Information, must be returned to the Discloser or destroyed (with written
certification of such destruction provided to the Discloser) upon the earlier
of: (a) termination of discussions in connection with the Purpose, or (b) upon
the written request by the Discloser. Any materials prepared by the Recipient
which include any Confidential Information of the Discloser, including summaries
or extracts thereof, must be destroyed, and written certification of such
destruction provided to the Discloser.

 

10.

Exclusions. This Agreement imposes no obligation upon Recipient with respect to
Confidential Information that: (a) was rightfully in Recipient's possession
before receipt from Discloser; (b) is or becomes a matter of public knowledge
through no fault of Recipient; (c) is rightfully received by Recipient from a
third party; (d) is disclosed by Discloser to a third party without a duty of
confidentiality or a restriction of use on the third party; (e) is independently
developed by Recipient; (f) must be disclosed under operation of law or
regulation; provided; however, prompt advance written notice is given to the
Discloser in order to allow the Discloser a reasonable opportunity to obtain an
appropriate protective order and the Discloser, after receiving such notice,
elects to not obtain a protective order; or (g) is disclosed by Recipient with
Discloser's prior written approval.

 

11.

Remedies. Recipient agrees to notify Discloser in writing of any
misappropriation or misuse of Confidential Information which may come to
Recipient’s attention and agrees to cooperate with Discloser to regain
possession of such information and prevent its further unauthorized use.
Recipient acknowledges that monetary damages may not be a sufficient remedy for
unauthorized disclosure of Confidential Information and that Discloser may be
entitled, without waiving any other rights or remedies, to such injunctive or
equitable relief as may be deemed proper by a court of competent jurisdiction
without the necessity of posting any bond.

 

12.

Export Laws and Regulations. The Parties agree to adhere to all applicable U.S.
Export Laws and Regulations and that absent any required prior authorization
from the Office of Export Licensing, U.S. Department of Commerce, they will not
knowingly export or re-export (as defined in Part 779 of the Export
Administration Regulations), directly or indirectly, through their affiliates,
licensees, or subsidiaries, any of the Confidential Information (or any product,
process, or service resulting directly therefrom) to any country restricted by
U.S. law or governmental order.

 

13.

Successors and Assigns. This Agreement is and shall be binding upon the Parties
and each of their respective affiliates, and upon their respective heirs,
successors, representatives, and assigns.

 

14.

Advertising and Publicity. Neither Party may use the name of the other in
connection with any advertising or publicity materials or activities concerning
the Parties’ relationships without the prior written consent of the other Party.

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
Schedule 8  – Page 2

--------------------------------------------------------------------------------

 

 

15.

Governing Law. The validity, performance, construction, and effect of this
Agreement shall be governed by the laws of the State of New York, without regard
to its conflicts of laws principles. In the event a judicial proceeding is
necessary, the sole forum for resolving such disputes shall be the state court
system of Delaware or the United States District Court of Delaware and all
related appellate courts. The Parties hereby consent to the jurisdiction of such
courts, and agree that venue shall be the aforesaid state, county and district.
Any process in any action or proceeding commenced in the courts of the State of
Delaware or the federal courts therein arising out of any claim, dispute or
disagreement may, among other methods, be served upon the Parties by delivering
or mailing the same, via registered or certified mail, addressed to the Party’s
principal place of business at the address provided herein; any such delivery by
mail service shall be deemed to have the same force and effect as personal
service.

 

16.

Entire Agreement. This Agreement constitutes the entire agreement between the
Parties concerning the confidentiality and nondisclosure obligations with
respect to Confidential Information disclosed in connection with the Purpose and
may not be modified or amended except in a written instrument executed by both
Parties. The Parties represent that they have read this Agreement, understand
it, and agree to be bound by its terms and conditions. There are no
understandings or representations, express or implied, which are not expressed
herein. No provision herein is to be construed against or in favor of any Party
on the basis of authorship.

 

17.

Captions. The headings and captions contained in this Agreement are inserted
herein only as a matter of convenience and for reference and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any
provision hereof.

 

18.

Severability. Each provision of this Agreement is independent, and if any
provision of this Agreement shall be found or held to be unenforceable or
invalid in any jurisdiction by any competent authority, the remaining provisions
shall remain enforceable and valid in such jurisdiction.

 

19.

No Waiver. No failure or delay by either Party in exercising any right, power,
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or further such exercise. No
waiver of any term or condition of this Agreement shall be deemed to be a waiver
of any subsequent breach of, or noncompliance with, any term or condition. All
waivers must be in writing and signed by the Party sought to be bound thereby.

 

20.

Counterparts. This Agreement may be executed in counterparts and by facsimile,
each of which shall be deemed an original and together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

ENERGY RECOVERY, INC.

 

 

By:             /Juan Otero/              

 

Name: Juan Otero                       

 

Title: Corporate Counsel and Sec.

 

Date:          1/13/2015                   

Schlumberger Technology Corporation

 

By:  /Salvador Ayala/               

 

Name:     Salvador Ayala          

 

Title: Product Group Manager

Pressure Pumping & Chemistry

 

Date:          1/14/2015                 

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
 Schedule 8  – Page 3

--------------------------------------------------------------------------------

 

 

SCHEDULE 8

 

Intellectual Property Register

 

ERI Reference

No.

Patent/ Patent Application

No.

Filing Date*

Title

         

5,988,993

5/28/1997

Pressure Exchanger

Having A Rotor with

Automatic Axial

Alignment

         

6,659,731

9/30/1998

Pressure Exchanger

         

China ZL 98809685.4;

Singapore 72153

              6,540,487 4/10/2001

Pressure Exchanger With

An Anti-Cavitation

  Austria – 1276991  

Pressure Relief System in

the End Covers

 

 

 

Australia – 2001293339

 

China – ZL0181099.7

 

Germany – 60120679.7

 

Denmark – 1276994

 

Spain - 1276991

 

Finland – 1276991

 

Great Britain – 1276991

 

 

 

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
 Schedule 9  – Page 1

--------------------------------------------------------------------------------

 

 

ERI Reference 

No.

Patent/ Patent Application

No.

Filing Date* Title          

Israel – 152267

 

Netherlands – 1276991

 

Norway – 312563

 

Sweden - 1276991

             

RE 42,432 (Reissuance of

7,201,557)

5/2/2005

Rotary Pressure

Exchanger

         

Switzerland – 17199220

Germany – 17199220

Denmark – 17199220

EP – 17199220

Spain – 17199220

France – 17199220

Ireland – 17199220

Netherlands – 17199220

Great Britain - 17199220

 

            8,075,281 9/27/2007

Rotary Pressure Transfer

     

Device

 

China - ZL20078003740

EP – filed

Israel – 197798

India – filed

South Korea – 1506718

Norway – filed

 

 

     



  7,997,853 10/5/2007

Rotary Pressure Transfer

     

Device with Improved

 

China – ZL20088011107

Spain – 201090014

Israel – 204758

India - filed

South Korea – 1501979

Kuwait – PA52/2009

 

  Flow

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
Schedule 8  – Page 2

--------------------------------------------------------------------------------

 

 

ERI Reference 

No.

Patent/ Patent Application

No.

Filing Date* Title          

México – 314567

Saudi Arabia – 3237

Singapore - 160101

              8,075,281 12/11/2011

Rotary Pressure Transfer

 

China – ZL20078003740

Europe – filed

Israel – 197798

India – filed

South Korea – 1506718

Norway – filed

 

Device

 



   

0035

14/797,953

7/30/2014

[*]

 



   

0045

14/813,850

7/31/2014

[*]

 



   

0039

14/818,219

8/5/2014

[*]

 



   

0048

14/819,229

8/5/2014

[*]

       

0053

14/819,008

08/6/2014

[*]

       

0060

14/838,845

8/29/2014

[*]

       

0010

62/096,739

10/03/2014

[*]

       

0012

62/084,492

12/31/2013

[*]

       

0011

62/084,502

12/30/14

[*]

       

0007

62/084,678

12/23/2014

[*]

       

0008

62/084,700

11/26/2014

[*]

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
Schedule 8  – Page 3 

--------------------------------------------------------------------------------

 

 

ERI Reference 

No.

Patent/ Patent Application

No.

Filing Date* Title        

0063

62/088,333

12/5/2014

[*]

       

0064

62/088,256

12/5/2014

[*]

       

0065

62/088,413

12/5/2014

[*]

       

0066

62/088,436

12/5/2014

[*]

       

0067

62/088,369

12/5/2014

[*]

       

0068

62/088,435

12/5/2014

[*]

       

0069

62/088,342

12/5/2014

[*]

       

0070

62/088,403

12/5/2014

[*]

       

0071

62/088,205

12/5/2014

[*]

       

0073

62/151,820

4/23/2015

[*]

       

0075

62/208,100

8/21/2015

[*]

 

*Represents priority filing dates

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
Schedule 8  – Page 4 

--------------------------------------------------------------------------------

 

 

SCHEDULE 9

 

Key Performance Indicators (KPIs)

 

[*]

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
Schedule 9  – Page 1

--------------------------------------------------------------------------------

 

 

 

[*]

 

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

Schedule 9  – Page 2